[Cite as Jenkins v. Jenkins, 2021-Ohio-153.]
                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                       HIGHLAND COUNTY


JENNIFER JENKINS,                                   :

        Plaintiff-Appellant/
        Cross-Appellee,                             :   Case No. 19CA19

        vs.                                         :

RICK JENKINS,
                                                    :   DECISION AND JUDGMENT ENTRY


        Defendant-Appellee/
        Cross-Appellant.                            :


                                               APPEARANCES:

John W. Judkins, Greenfield, Ohio, for appellant.

Adam S. Eliot, Columbus, Ohio, for appellee.


CIVIL CASE FROM COMMON PLEAS COURT
DATE JOURNALIZED: 1-14-21
ABELE, J.

        {¶ 1} This is an appeal from a Highland County Common Pleas Court judgment that

granted a divorce to Jennifer Jenkins, plaintiff below and appellant/cross-appellee (appellant

herein), and Rick Jenkins, defendant below and appellee/cross-appellant (appellee herein).

Appellant assigns two errors for review:

                 FIRST ASSIGNMENT OF ERROR:

                 “THE TRIAL COURT ARBITRARILY AND CAPRICIOUSLY
                 AWARDED APPELLEE THE EXCLUSIVE RIGHT TO
                 PURCHASE THE REAL PROPERTY FROM THE MARITAL
HIGHLAND, 19CA19                                                                               2

               ESTATE.”

               SECOND ASSIGNMENT OF ERROR:

               “THE ULTIMATE DIVISION OF PROPERTY AND DEBT IN
               THIS MATTER WAS INEQUITABLE.”

       {¶ 2} Appellee also raises two assignments of error:

               FIRST ASSIGNMENT OF ERROR:

               “THE TRIAL COURT ERRED BY MISCHARACTERIZING,
               INCORRECTLY VALUING, AND OFFSETTING AGAINST
               OTHER PROPERTY APPELLEE/CROSS-APPELLANT’S OHIO
               PERS BENEFITS.”

               SECOND ASSIGNMENT OF ERROR:

               “THE    TRIAL  COURT   ERRED   IN   ORDERING
               APPELLEE/CROSS-APPELLANT  TO   CONVERT    HIS
               DISABILITY BENEFIT TO A SURVIVORSHIP ANNUITY
               RETIREMENT BENEFIT.”

       {¶ 3} The parties married in December 1987. Throughout most of the marriage, appellee

was employed with the State of Ohio as a corrections officer and participated in the Ohio Public

Employees Retirement System (PERS). In 2009, appellee sustained an injury, stopped working

and began to receive disability benefits.

       {¶ 4} In 2016, the parties purchased property located on State Route 72 in Leesburg.

The property totals 13.52 acres and contains a 3,520 square-foot home and a pole barn. The

parties used the home as their marital residence.

       {¶ 5} The following year, the parties purchased a second residence, located on Chestnut

Road, for $175,000 using funds from a home equity line of credit attached to their marital

residence. The parties agreed that appellant’s sister and brother-in-law, the Taylors, could live
HIGHLAND, 19CA19                                                                                3

in the home and attempt to purchase it.

       {¶ 6} On March 27, 2018, appellant filed a complaint for divorce. Appellee answered

and filed a counterclaim for divorce. At the final hearing, the parties presented a substantial

amount of evidence regarding their property, as well as appellee’s PERS benefits.

       {¶ 7} With respect to the State Route 72 marital residence, the parties agreed to a

$400,000 value. Appellant continued to live in the marital residence through the final hearing

and wished to keep the property. Appellant also testified that the marital residence is subject to

a $263,000 home equity line of credit. Appellant stated that the parties used $175,000 from the

home equity line of credit to purchase the Chestnut Road property.

       {¶ 8} Appellant explained that she and appellee purchased the Chestnut Road property

and intended to allow appellant’s sister and brother-in-law (the Taylors) to purchase the home.

Appellant stated that the parties agreed to give the Taylors through September or October 2019 to

obtain the means necessary to purchase the property for $175,000. Appellant asked the court to

award her the marital residence and to apply the proceeds from the sale of the Chestnut Road

property to the home equity line of credit so that appellant could refinance the home equity line

of credit into her name alone.

       {¶ 9} David Kelley testified on appellant’s behalf as a pension evaluation expert witness.

Kelley explained that appellee receives “the original OPERS disability retirement.” Kelley

stated that under the original plan, appellee receives benefits based upon the accrued years of

service and the number of years needed to reach age 60. Kelley related that in appellee’s case,

appellee had 22 years of service and 17 years remaining until he reached the age of 60. Kelley

stated that the disability benefit system thus gave appellee 39 years of service credit. Kelly
HIGHLAND, 19CA19                                                                                 4

indicated that appellee’s initial monthly benefit was $2,800, and with cost-of-living adjustments

appellee now receives $3,556.73.

          {¶ 10} Kelley stated that he believed that the court had two options to determine

appellee’s PERS benefits valuation. Kelley explained that because appellee receives his benefit

under the original plan, his benefit is considered a disability retirement benefit. Under the

revised plan, an individual in appellee’s position would not receive disability benefits upon

reaching the age of 65, but instead, would receive a retirement benefit. Kelley thus indicated

that in a situation that involves disability retirement benefits under the original plan, the court

would need to make a “philosophical distinction” as to when disability ends and retirement

begins.

          {¶ 11} Kelley explained that he evaluated appellee’s PERS account present value as of

September 26, 2018. In seven years, once appellee reaches age 60, appellee would receive

$3,948.80, presuming a 2% COLA.           Kelley testified that presuming the disability benefit

transmutes to a retirement benefit at age 60 means that the present value of the marital portion of

appellee’s PERS account is $596,855.97.

          {¶ 12} Appellee did not present an expert witness to counter Kelley’s testimony, but

instead introduced an affidavit from Allen Foster, PERS Director of Benefits Administration.

Foster’s affidavit states that “assuming [appellee’s] disability benefit is terminated, assuming he

applies for retirement at earliest eligibility at age 60, assuming he has no further service as of

May 31, 2009 which is the last date on which OPERS received contributions for him, and

assuming he selects the Single Life Benefit, without the partial lump sum option payment

(PLOP), at retirement from this System, his gross monthly benefit is estimated to be $986.91
HIGHLAND, 19CA19                                                                                  5

nothing remaining on his account payable to his beneficiary following his death.” Appellee

testified that this document indicated that if his disability terminated at age 60, then his monthly

benefit would be $986.91.

       {¶ 13} After the parties presented evidence, appellant submitted a written closing

argument and asserted that she is entitled to $213,518.50 of appellee’s PERS account.

Appellant requested, however, that the court not award her $213,518.50 of appellee’s PERS

account, but instead award her the marital residence, the $175,000 that will be received upon the

sale of the Chestnut Road property, the parties’ vast antique collection, the tax refund, and the

sales proceeds remaining from a third property that the parties recently sold.

       {¶ 14} Appellee did not submit a written closing argument, but instead submitted

proposed findings of fact and conclusions of law. Appellee proposed that the court find that

appellee’s retirement benefit at age 60 would be $986.91 per month and appellee is entitled to

retain all his PERS benefits without any distribution to appellant. Appellee asserted that his

monthly retirement benefit at age 60 ($986.91) represents approximately .2499 of his total

monthly disability retirement benefit at age 60 ($3,948.80).          Appellee thus claimed that

appellant would be entitled to .2499 of the present value of the marital portion of his PERS

account ($596,855.97). Appellee proposed that appellant’s share would total $149,154.31. He

alleged that appellant’s share of his PERS account is less than the amount of appellant’s Social

Security offset and, thus, appellant is not entitled to any portion of his PERS account.

       {¶ 15} On March 8, 2019, the magistrate entered a decision to grant the parties a divorce

and divide the property.     The magistrate awarded appellant the SR 72 property, valued at

$400,000, and ordered appellant to remain responsible for the home equity line of credit. The
HIGHLAND, 19CA19                                                                                    6

magistrate noted that appellant claimed that the home equity line of credit had a balance around

$263,000, but the magistrate found that the evidence presented at trial demonstrated that

$260,282.40 was the balance owed.         After accounting for the home equity line of credit,

appellant would have $139,707.60 equity in the home. The magistrate ordered appellant to

refinance the home equity line of credit so that it is in her name only, but if appellant is unable to

refinance the credit in her name only, the property shall be sold and appellant will receive all of

the proceeds.

       {¶ 16} The magistrate also noted that neither party desired to keep the Chestnut Road

property and the Taylors should have the opportunity to purchase the property for $175,000, as

long as the sale closes by September 10, 2019. The magistrate further ordered that if the Taylors

do not purchase the property, the parties must sell the property and equally divide the proceeds.

       {¶ 17} The magistrate also determined that appellant is entitled to a share of appellee’s

PERS account.      The magistrate found that the fair market value of the marital portion of

appellee’s PERS account is $596,855.97. The magistrate also decided that surrendering the

marital retirement portion of appellee’s pension to the disability portion would not be equitable

given the parties’ 31-year marriage. The magistrate further noted that while receiving disability

benefits, appellee operated a cattle farm and engaged in other work.

       {¶ 18} The magistrate determined that appellee’s monthly benefit at age 60 would be

$3,948.80 and the amount received once appellee reached age 60 would represent retirement

income, not disability income. The magistrate stated that once appellee reaches retirement age,

his “benefit payment no longer represents wages and it transmutes into retirement and both

parties should share in the awarded benefit.” The magistrate found that appellant would be
HIGHLAND, 19CA19                                                                                7

entitled to $213,518.80 after a set off of appellant’s social security amount. The magistrate

additionally reduced the amount to equalize the property division.            Thus, the magistrate

determined that appellant is entitled to $160,773.40 of appellee’s PERS account. The magistrate

also ordered appellee “to elect this retirement component at age 60" and to “elect a

post-retirement joint and survivor annuity at retirement” in order to provide appellant “with

survivor benefits to the extent of her assigned interest.”

       {¶ 19} The magistrate also divided the parties’ marital property as follows:

 Appellee/Cross-Appella                             Appellant/Cross-Appelle
           nt                                                  e
 Yamaha Viking               $7,500                 11728 SR 72                $139,707.60
 ½ Chestnut Road                                    ½ Chestnut Road
 Antiques                    $32,295                Antiques                   $33,334
 Personal Property           $6,298                 Personal Property          $9,966
 Hustler Mower               $0                     X Mark Mower               $1,500
 Large Stone                 $0                     Marlin gun                 $0
 Deer Chandelier,            $7,600                 2006 Mercedes              $6,588
 Mounts, and Targets
 Honda Accord                $0                     2006 Honda Civic           $2,990
 2012 Chevy Truck            $22,033                Social Security            $169,818.97
 Term Life Policy            $0                     Term Life Policy           $0
 Account #7960               $20,376.01             Account #8948              $10,554.82
 Account #1442               $6,230.89              Account #4842              $3,182.69
 ½ 2018 tax return                                  ½ 2018 tax return
 OPERS                       $436,082.57            OPERS                      $160,773.40
 IOLTA Funds                 $38,841.11             IOLTA FUNDS                $38,841.10
HIGHLAND, 19CA19                                                                                 8



 TOTAL                        $577,256.58            TOTAL                    $577,256.58


        {¶ 20} Both parties filed objections to the magistrate’s decision.

        {¶ 21} Appellee objected regarding his PERS benefits and argued that the evidence does

not show that his retirement benefit will be $3,948.80 at age 60. Instead, appellee asserted that

the value of his monthly retirement benefit at age 60 will be $986.91 and appellant is not entitled

to any interest in his PERS benefits.

        {¶ 22} Appellee additionally objected to the magistrate’s decision that he convert his

PERS disability benefit into a retirement benefit with a joint survivorship election. Appellee

argued that the magistrate’s requirement that he convert his $3,948.80 per month PERS disability

benefit to a $986.91 retirement benefit will reduce the value of his benefit by approximately

75%.

        {¶ 23} Appellant also objected to the magistrate’s division of marital property and debt

and alleged that the decision does not equitably divide the marital property and debt. She noted

that the magistrate awarded her the marital residence and the marital residence has a balance of

$260,292.40 for the home equity line of credit. Appellant pointed out that $175,000 of the

$260,292.40 owed on the home equity line of credit was used to purchase the Chestnut Road

property and awarding appellant the marital residence and debt associated with the home equity

line of credit is not an equitable division of the parties’ marital debt.

        {¶ 24} Appellant also objected to the magistrate’s decision regarding the allocation of

proceeds from the Chestnut Road property once it is sold. Appellant asserted that the proceeds
HIGHLAND, 19CA19                                                                                9

from the Chestnut Road property should be used to reduce the balance of the home equity line of

credit on the marital residence. Appellant again noted that the parties used $175,000 from the

home equity line of credit on the marital residence to purchase the Chestnut Road property.

Appellant claimed that “[i]t is fundamentally inequitable to saddle [appellant] with a significant

debt burden that is directly related to real property which will not be owned by [appellant].”

Appellant argued that requiring her to be responsible for paying the $175,000 used to purchase

the Chestnut Road property but awarding her only one-half the value of the property is

inequitable. Appellant asserted that it would be more equitable to award her the entire proceeds

realized from the eventual sale of the Chestnut Road property and to award appellee a greater

share of his PERS benefits.

       {¶ 25} Appellant also objected to the magistrate’s decision that she attempt to refinance

the home equity line of credit in her name alone. She contended that financing “the debt into her

name alone is essentially an impossibility.” Appellant noted that she works at a furniture store,

has “limited income,” and it is not reasonable to think that she could finance the $260,000 debt

into her name alone. Appellant thus asserted that the magistrate’s decision will, in effect,

require her to sell the property. Appellant contended that the magistrate failed to take into

consideration the economic desirability of keeping the asset intact. Consequently, appellant

asked the trial court to award her a greater share of the parties’ liquid assets so that she could

either pay off the home equity line of credit or reduce the balance to an amount to allow her to

refinance the debt into her name alone.

       {¶ 26} Appellee responded that appellant’s proposal would take nearly all of the parties’

liquid assets so that she could retain the $400,000 residence and appellant’s proposal is not
HIGHLAND, 19CA19                                                                                10

equitable. Appellee also asked the court to grant him the opportunity to buy the Chestnut Road

property if the Taylors are unable to do so.

       {¶ 27} Appellee additionally asserted that if he had not received a disability benefit, he

would not receive $3,948.80 at age 60. He claimed that he “would not receive anything close to

the disability benefit if he were to receive a retirement benefit.” Appellee thus claimed that he

will continue to receive a disability benefit until his death, unless he is deemed to no longer be

disabled. If appellee is deemed to no longer be disabled, then he would qualify for an age and

service retirement benefit at age 60, but at a much lower rate.

       {¶ 28} On September 4, 2019, the trial court overruled appellee’s objection regarding the

division of his PERS benefits. The court determined that the magistrate properly applied the law

and found that appellee’s disability benefit transmutes to retirement income at age 60. The court

also overruled appellee’s objection to the magistrate’s order that he convert his disability benefit

into a retirement benefit with a joint survivor election. The court determined that appellee’s

objection “is not supported by the evidence.” The court also overruled appellant’s objection to

the magistrate’s decision that the parties should equally divide the proceeds from the sale of the

Chestnut Road property. With respect to the Chestnut Road property, the court granted appellee

the opportunity to purchase the property for $175,000, if the Taylors do not purchase the

property. The court further ordered that appellant would receive one-half of the sale price.

       {¶ 29} Later, the trial court entered a decree of divorce that largely adopted the

magistrate’s decision.    The court ordered appellant to draft a Division of Property Order

(DOPO) to effectuate the division of her share of appellee’s pension ($160,773.40). The court

additionally stated that appellant could require appellee to obtain term life insurance until he
HIGHLAND, 19CA19                                                                                    11

reaches age 60 in order to protect her interest in appellee’s pension. The court also ordered

appellee to “elect this retirement component at age 60" and “elect a post-retirement joint and

survivor annuity at retirement,” because doing so “will provide [appellant] with survivor benefits

to the extent of her assigned interest.”

       {¶ 30} This appeal followed.

                                                   I

       {¶ 31} Appellant’s assignments of error and appellee’s cross-assignments of error

challenge the trial court’s division of property. Before we discuss the assignments of error

individually, we first set forth the principles that govern our review of the trial court’s decision.

       {¶ 32} Trial courts enjoy broad discretion when dividing marital property in a divorce

proceeding. E.g., Holcomb v. Holcomb, 44 Ohio St.3d 128, 131, 541 N.E.2d 597 (1989); Elliott

v. Elliott, 4th Dist. Ross No. 05CA2823, 2005–Ohio–5405, ¶ 17. Accordingly, an appellate

court will not reverse a trial court’s decision regarding the allocation of marital property absent

an abuse of that discretion. Elliott at ¶ 17. An “abuse of discretion” means that the court acted

in an “‘unreasonable, arbitrary, or unconscionable’” manner or employed “‘a view or action that

no conscientious judge could honestly have taken.’” State v. Kirkland, 140 Ohio St.3d 73,

2014–Ohio–1966, 15 N.E.3d 818, ¶ 67, quoting State v. Brady, 119 Ohio St.3d 375,

2008–Ohio–4493, 894 N.E.2d 671, ¶ 23. Moreover, a trial court generally abuses its discretion

when it fails to engage in a “‘sound reasoning process.’” State v. Morris, 132 Ohio St.3d 337,

2012–Ohio–2407, 972 N.E.2d 528, ¶ 14, quoting AAAA Ents., Inc. v. River Place Community

Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). Additionally,

“[a]buse-of-discretion review is deferential and does not permit an appellate court to simply
HIGHLAND, 19CA19                                                                                  12

substitute its judgment for that of the trial court.” State v. Darmond, 135 Ohio St.3d 343,

2013–Ohio–966, 986 N.E.2d 971, ¶ 34. Moreover, a court that is reviewing whether a trial court

abused its discretion when dividing marital property must view the property division in its

entirety and consider the totality of the circumstances. Briganti v. Briganti, 9 Ohio St.3d 220,

222, 459 N.E.2d 896 (1984); accord Byers v. Byers, 4th Dist. Ross No. 09CA3124,

2010–Ohio–4424, ¶ 19; Elliott at ¶ 17.

       {¶ 33} Although trial courts possess broad discretion to divide marital property, the Ohio

Revised Code requires trial courts to divide marital and separate property equitably between the

parties. R.C. 3105.171(B). In most cases, this requires the court to divide the marital property

equally. R.C. 3105.171(C)(1). If, however, an equal division would produce an inequitable

result, the court must divide the property equitably. Id. Additionally, “[a]lthough R.C. 3105.171

does not explicitly address the division of marital debt * * * marital debt is subject to allocation

as part of the property distribution and that debt allocation is guided by the same equitable factors

contained in R.C. 3105.171.”         Polacheck v. Polacheck, 9th Dist. Summit No. 26551,

2013–Ohio–5788, ¶ 18; accord Machesky v. Machesky, 4th Dist. Ross No. 10CA3172,

2011–Ohio–862, ¶ 10, quoting Smith v. Emery–Smith, 11th Dist. Geauga No.2009–G–2941,

2010–Ohio–5302, ¶ 45 (stating that “‘[a] trial court must take into account marital debt when

dividing marital property’”); Elliott at ¶ 25; Samples v. Samples, 4th Dist. Washington No.

02CA21, 2002–Ohio–544. Thus, a trial court should equally divide marital debt, unless an

equal division would be inequitable.

       {¶ 34} R.C. 3105.171(F) sets forth a list of factors that a trial court shall consider in order

to ensure an equitable division of the parties’ marital property:
HIGHLAND, 19CA19                                                                                  13

               (1) The duration of the marriage;
               (2) The assets and liabilities of the spouses;
               (3) The desirability of awarding the family home, or the right to reside in
       the family home for reasonable periods of time, to the spouse with custody of the
       children of the marriage;
               (4) The liquidity of the property to be distributed;
               (5) The economic desirability of retaining intact an asset or an interest in
       an asset;
               (6) The tax consequences of the property division upon the respective
       awards to be made to each spouse;
               (7) The costs of sale, if it is necessary that an asset be sold to effectuate an
       equitable distribution of property;
               (8) Any division or disbursement of property made in a separation
       agreement that was voluntarily entered into by the spouses;
               (9) Any retirement benefits of the spouses, excluding the social security
       benefits of a spouse except as may be relevant for purposes of dividing a public
       pension;
               (10) Any other factor that the court expressly finds to be relevant and
       equitable.

       {¶ 35} We again note that when an appellate court reviews a trial court’s property

division, the appellate court must not consider any items in isolation, but rather, must consider

the property division as a whole. Briganti, 9 Ohio St.3d at 222; accord Sinkovitz v. Sinkovitz,

4th Dist. Hocking No. 15CA18, 2016–Ohio–2861, ¶ 35. “The appropriate consideration is

whether the trial court’s disposition of these items resulted in a property division, which, viewed

in its entirety, was an abuse of discretion.” Briganti, 9 Ohio St.3d at 222.

                                                  II

                                                 A

       {¶ 36} In her first assignment of error, appellant asserts that the trial court’s decision to

allow appellee the exclusive right to purchase the Chestnut Road property for $175,000 without

granting appellant a similar right constitutes an abuse of discretion. Appellant contends that the

trial court’s decision devalues the marital estate by not allowing for a maximum sale price of the
HIGHLAND, 19CA19                                                                               14

real estate and that it “arbitrarily prohibits Appellant from purchasing the real property through

the grant of an exclusive right to Appellee.” Appellant further notes that granting appellee the

exclusive right to purchase the property contradicts the court’s finding that neither party wished

to keep the real estate.

        {¶ 37} Appellee argues that the trial court did not abuse its discretion by giving him the

right to purchase the Chestnut Road property.        Appellee observes that the court awarded

appellant the larger, former marital home and that the court’s decision to give him the option to

purchase the other property is fair and equitable. Appellee also points out that he informed the

trial court in his objections to the magistrate’s decision that he “would be willing to take the

Chestnut Road property” and pay appellant her share of the equity.

        {¶ 38} Once again, we emphasize that appellate courts that review a property division

must consider the property division in its entirety and not consider any one aspect of the property

division in isolation. Sokolowski v. Sokolowski, 7th Dist. No. 16 JE 0028, 2017-Ohio-9216, 101

N.E.3d 1105, 2017 WL 6550616, ¶ 27, quoting Hawkins v. Hawkins, 2d Dist. No. 2016-CA-26,

2017-Ohio-4201, ¶ 24, 2017 WL 2492786 (stating that “‘a reviewing court should not review

discrete aspects of the property division out of the context of the entire award, but should

consider the distribution within the context of the entire award’”). “In determining whether the

trial court abused its discretion, a reviewing court should not examine the valuation and division

of a particular marital asset or liability in isolation.” Harris v. Harris, 6th Dist. Lucas No.

L-02-1369, 2004-Ohio-683, ¶ 19, citing Briganti v. Briganti, 9 Ohio St.3d 220, 222, 459 N.E.2d

896 (1984). Rather, a reviewing court must “view the property division under the totality of the

circumstances to determine whether the property division reflects an unreasonable, arbitrary or
HIGHLAND, 19CA19                                                                                15

unconscionable attitude on the part of the domestic relations court.” Id., citing Briganti at 222.

       {¶ 39} In the case sub judice, we do not agree with appellant that the trial court abused its

discretion by granting appellee the right to purchase the Chestnut Road property for $175,000.

The trial court could have rationally determined that giving each party the opportunity to

purchase one of the two residential properties acquired during the marriage was fair and equitable

given the totality of the property division.

       {¶ 40} Moreover, appellant’s argument considers the trial court’s decision to grant

appellee the right to purchase the Chestnut Road property for $175,000 completely out of context

of the entire property division.     If considered in isolation, as appellant argues, the court’s

decision to grant appellee the right to purchase the property, if appellant’s sister and

brother-in-law do not, may appear to be unreasonable or arbitrary. However, considering the

court’s decision in light of the totality of its property division, the court’s decision is not

unreasonable or arbitrary. The trial court granted appellant the marital residence, valued at

$400,000, and gave her the option to refinance the existing home equity line of credit so as to be

in her name alone. Appellant did not give the trial court any indication that she wished to have

the opportunity to purchase the Chestnut Road property in addition to, or in lieu of, the marital

residence. Instead, appellant continually maintained the position that she wanted to keep the

marital residence along with all of the money realized upon a sale of the Chestnut Road property.

 Thus, the trial court’s decision to grant appellee the right to purchase the Chestnut Road

property is not unreasonable, when considered in light of the entire property division. The court

detailed its findings in a lengthy decision that exceeded eighty pages. The court gave each party

a near-equal share of the net marital assets. The court awarded appellant the property with a
HIGHLAND, 19CA19                                                                                     16

higher overall value and afforded appellee the opportunity to obtain the second property as long

as he paid appellant her one-half share of the equity. Under these circumstances, we are unable

to conclude that the trial court abused its discretion.

        {¶ 41} Accordingly, based upon the foregoing reasons, we overrule appellant’s first

assignment of error.

                                                   B

        {¶ 42} In her second assignment of error, appellant asserts that the trial court abused its

discretion when it divided the parties’ marital property and debt. Appellant argues that the court

did not equitably divide the parties’ martial property and debt and did not consider “the economic

desirability of keeping assets in tact [sic] in lieu of division, the costs of sale, and the costs of the

assumption of debt.”

        {¶ 43} Appellant points out that the trial court ordered appellant to be responsible for the

home equity line of credit attached to the marital residence and the parties used $175,000 of the

home equity line of credit to purchase the Chestnut Road property. Appellant contends that

fairness dictates that all proceeds from the sale of the Chestnut Road property be used to pay the

home equity line of credit, rather than requiring her to be responsible for the entire $175,000.

Appellant additionally contends that the court’s decision to require her to be responsible for the

entire home equity line of credit is inequitable.         Appellant alleges that her income is not

sufficient to qualify for a loan to refinance the home equity line of credit and that she will be

forced to sell the marital residence.

        {¶ 44} Thus, appellant argues that “the most equitable division of the real property would

be to order the sale of the Chestnut Road property * * * [and] to apply the entire proceeds of such
HIGHLAND, 19CA19                                                                                17

sale to the equity line of credit and to grant to Appellee his entire interest in the OPERS

pension/disability account to compensate for this division.”

       {¶ 45} Once again, we note that trial courts enjoy broad discretion when equitably

dividing marital property. In the case sub judice, we do not believe that the trial court abused its

discretion by requiring appellant to be responsible for the entire debt attached to the marital

residence. Other courts have considered similar arguments when one party in a divorce takes an

encumbered marital asset and determined that a trial court does not abuse its discretion by

ordering the party awarded the encumbered asset to assume the liability attached to it. Downs v.

Downs, 4th Dist. Ross No. 07CA2998, 2008-Ohio-3702, 2008 WL 2853675, ¶ 11 (determining

that trial court did not abuse its discretion by requiring husband to be responsible for mortgage

on marital residence when he retained the asset); Wolfe v. Wolfe, 4th Dist. Scioto No. 97CA2526,

1998 WL 472618 (July 30, 1998) (concluding that requiring husband to be responsible for debts

secured by the marital residence was “perfectly logical” considering husband’s desire to keep

marital residence); see Harrison v. Harrison, 11th Dist. Ashtabula No. 2004-A-0003,

2005-Ohio-6293, 2005 WL 3150255, ¶ 19 (rejecting husband’s argument that spousal support

award too high given his responsibility for paying debt associated with the mortgage and home

equity loan and noting that if husband “believe[d] the costs associated with living in the marital

residence are too high, he could sell the house, pay off the mortgage, and find less expensive

housing”).

       {¶ 46} Likewise, in the case sub judice we do not believe that the trial court abused its

discretion by requiring appellant to be responsible for the debt attached to the marital residence.

Here, appellant made it clear that she wanted to keep the marital residence. The trial court
HIGHLAND, 19CA19                                                                               18

recognized that appellant may have difficulty attempting to refinance the home equity line of

credit into her name alone in view of her limited income. The court noted, however, that it

awarded appellant a sizeable share of liquid assets in order to help her reduce the balance on the

home equity line of credit so that she may be more likely to qualify for financing. The court

awarded appellant approximately $38,000 in cash from the IOLTA funds along with one-half the

proceeds from the sale of the Chestnut Road property. The court entered orders so that appellant

would receive the proceeds of the Chestnut Road sale before she would be required to refinance

the home equity line of credit on the marital residence. Thus, it appears that the court took steps

to attempt to preserve appellant’s ability to remain in the marital residence.

       {¶ 47} We therefore do not agree with appellant that the trial court abused its discretion

when it divided the parties’ marital property and required appellant to be responsible for the

home equity line of credit. Instead, the trial court’s decision shows that it acted reasonably by

giving appellant time, as well as liquid assets, in order to attempt to refinance the home equity

line of credit so that appellant could continue to live in the home.

       {¶ 48} Further, we do not believe that appellant’s “arguments regarding the different

ways the trial court could have structured” the property division establishes an abuse of

discretion. Zimmerman v. Zimmerman, 12th Dist. Butler No. CA2014-06-127, 2015-Ohio-1700,

2015 WL 1976430, ¶ 63. Moreover, as appellee observes, appellant’s proposal would give her

nearly all of the parties’ liquid assets. The trial court could have reasonably determined that

attempting to award each party a sizeable share of the liquid assets would be more equitable than

to award nearly all liquid assets to appellant. Thus, while we recognize that the trial court could

have structured the property division in a number of ways, we cannot conclude that the trial court
HIGHLAND, 19CA19                                                                                   19

abused its discretion by dividing the parties’ marital property in the manner that it did.

       {¶ 49} Accordingly, based upon the foregoing reasons, we overrule appellant’s second

assignment of error.

                                                 III

                                                  A

       {¶ 50} In his first cross-assignment of error, appellee asserts that the trial court incorrectly

characterized, valued, and offset his PERS benefits.         Appellee first claims that the court

incorrectly characterized the entire amount of his PERS benefits received upon retirement age as

marital property. Appellee contends that if he continued to receive disability retirement benefits

after age 60, then only $986.91 of the monthly benefit represents retirement income. Appellee

thus claims that the remaining amount represents disability income and remains his separate

property.

       {¶ 51} Appellee next asserts that the trial court incorrectly valued his pension. Appellee

contends that the retirement portion of his benefit, $986.91, represents 24.99% of his disability

benefit. Thus, appellant would only be entitled to 24.99% of the present value of the marital

portion of his pension, or $149,154.31. Appellee asserts that because the amount is less than the

present value of the marital portion of appellant’s social security retirement benefits, the court

should have awarded appellee the entire value of his pension without any offset.

       {¶ 52} Appellee further disputes the trial court’s decision to offset appellant’s share of the

pension against the property division.      Appellee contends that his pension benefit “is not

guaranteed” and that the trial court, therefore, should have entered a Division of Property Order

rather than offsetting the amount from the property division.
HIGHLAND, 19CA19                                                                                20

       {¶ 53} We initially note that the classification of property as marital or separate generally

constitutes a question of fact. See Wigal v. Wigal, 4th Dist. Washington Nos. 06CA70 and

07CA10, 2008–Ohio–747, at ¶ 35. Thus, appellate courts ordinarily review the classification of

property as marital or separate under a manifest-weight-of-the evidence standard and will affirm

if some competent, credible evidence supports the classification. See id.

       {¶ 54} “Marital property” includes retirement benefits of the spouses.                  R.C.

3105.171(A)(3)(a)(i). It does not, however, include any “separate property,” which includes

“[c]ompensation to a spouse for the spouse’s personal injury.” R.C. 3105.171(A)(3)(b) and

(6)(a)(vi). Disability benefits constitute compensation received for personal injury. Bakle v.

Bakle, 2d Dist. Greene No.2009 CA 9, 2009–Ohio–6003, at ¶ 13, citing Ockunzzi v. Ockunzzi, 8th

Dist. Cuyahoga No. 86785, 2006–Ohio–5741, at ¶ 64; see, also, Arkley v. Arkley, 7th Dist.

Jefferson No. 03 JE 10, 2003–Ohio–7021, at ¶ 14, citing Bauser v. Bauser, 118 Ohio App.3d

831, 835, 694 N.E.2d 136 (2nd Dist. 1997). “[D]isability benefits * * * are a form of wage

continuation designed to compensate the recipient for wages that he would otherwise receive but

for the disability.” Elsass v. Elsass, 2nd Dist. Greene Nos. 93–CA–0005, 93–CA–0016, *5 (Dec.

29, 1993). Thus, disability benefits do not constitute marital property unless “‘they are accepted

by the retiree in lieu of retirement pay.’” Id., quoting Principles and Guidelines for the Division

of Property in Actions for Divorce in Ohio (Mar.1981), 54 Ohio Bar 491. When disability

benefits are accepted in lieu of retirement pay, “they are marital property to the extent that the

disability benefit includes the retirement pay value.” Messer v. Messer, 2nd Dist. Darke No.

1570, 2002–Ohio–4196, at ¶ 8. “At that time, the benefits should be considered a marital asset

to be given a value based upon the benefits accrued as of the date set for valuation of marital
HIGHLAND, 19CA19                                                                                21

property.” Mueller v. Mueller, 2nd Dist. Montgomery No. 20847, 2005-Ohio-5915, 2005 WL

2978947, ¶ 14, citing Potter v. Potter, 9th Dist. Wayne No. 01CA0033, 2001–Ohio–1770 (“While

Mrs. Potter’s disability benefits are not a marital asset, the benefits certainly represent either a

retirement benefit or a payment in lieu of old-age retirement pay as of Mrs. Potter’s retirement

date”); Motter v. Motter, 3rd Dist. Wyandot No. 16–99–14, 2000–Ohio–1714 (explaining that

until husband “reached the age to be eligible for retirement, his disability benefits were wage

replacement and therefore his separate property,” but at the first retirement date set forth in his

plan, the gross amount of the benefit “shall be divided and paid equally to the parties as any

marital asset.”).

        {¶ 55} “* * * [T]o be entitled to the marital portion of retirement benefits in this

situation, the non-participant spouse has the burden to prove that the disability benefits are being

received in lieu of retirement benefits or that the retirement benefits the participant spouse would

otherwise be entitled to receive are being reduced by the receipt of disability benefits.” Young v.

Young, 2nd Dist. Clark Nos. 08CA59 and 08CA61, 2009-Ohio-3504, 2009 WL 2096291, ¶ 29.

        {¶ 56} In Mann v. Mann, 4th Dist. Athens No. 09CA38, 2011-Ohio-1646, 2011 WL

1233325, this court upheld the trial court’s finding that the wife’s disability benefit transmuted

into a retirement benefit. At the time of the parties’ divorce, the wife had been receiving a

$3,458.98 monthly disability allowance. The wife’s expert witness testified that the wife “is

projected to receive a monthly pension benefit of $902 at age 60, of which 98.6% is marital

property.” Id. at ¶ 4. The expert stated that the present value of the wife’s pension is $167,002,

using a life expectancy of 85, and $88,074, using a life expectancy of 71.

        {¶ 57} The husband’s expert witness testified that the present value of the wife’s pension
HIGHLAND, 19CA19                                                                                 22

was $430,996.83. The husband’s expert further stated that the wife’s disability income was

“replacement income until it transmutes into retirement income.” Id.

       {¶ 58} The trial court subsequently entered a divorce decree and credited the husband’s

expert’s testimony that the wife’s disability income was “replacement income until it transmutes

into retirement income.” Id. at ¶ 29. The wife appealed and asserted that the trial court erred

by determining that her separate-property disability-benefit transmutes to a marital-property

retirement-benefit when she reaches retirement age. We, however, rejected the wife’s argument.

 We noted that case authority supported the trial court’s finding and that the trial court was

entitled to credit the husband’s expert witness’s testimony. We therefore upheld the trial court’s

finding that the wife’s disability income is separate-property replacement income until it

transmutes into marital-property retirement income.

       {¶ 59} Similarly, in the case sub judice appellant presented evidence and testimony from

an expert witness, Kelley, who stated that appellee’s disability benefit transmutes into a

retirement benefit at age 60. Kelly recognized that experts do not agree on this issue, however.

Kelly nevertheless explained the reasoning behind his opinion, and the trial court obviously

found a rational basis to credit Kelly’s opinion that appellee’s disability benefit transmutes into a

retirement benefit at age 60.

       {¶ 60} We further note that appellant submitted into evidence a chapter from a book that

Kelley co-authored, Dividing Pensions in Divorce: Negotiating and Drafting Safe Settlements

with QDROS and Present Values. Section 9.02[B][1] discusses the transmutation argument as

follows:

               The argument that the full disability pension beginning at the age of
HIGHLAND, 19CA19                                                                               23

       retirement is the retirement component is based on two basic arguments. First,
       once the retirement age is reached the payments no longer represent wages, but
       instead transmute into the retirement plan. How many 65-year-old firefighters
       are there? The fact that the plan may have a more generous benefit than the
       accrued pension is just a windfall that should be shared by both parties because it
       was awarded during the marriage. Second, the windfall nature of the benefit has
       been tacitly acknowledged by many public pensions in moving to less generous
       disability programs. Shouldn’t both parties share in an especially generous
       award, given during the marriage that no longer represents income replacement?

Gary A. Shulman, David I. Kelley, and Daniel E. Kelley, Dividing Pensions in Divorce:

Negotiating and Drafting Safe Settlements with QDROS and Present Values, Section 9.02[B][1]

(3d Ed. 2019).

       {¶ 61} Additionally, the trial court entered a detailed decision that outlined the reasons

for its finding that part of appellee’s PERS pension is marital property. The court explained as

follows:

               The Court finds that [appellee] had to give up retirement pension to obtain
       disability payments and the amount of the marital retirement pension surrendered
       to the plan still exists as a marital asset within the disability pension. In essence
       the Court must distinguish between the income replacement function of a
       disability pension and the retirement component of the pension. Further the
       Court is considering the amount of retirement [appellee] is giving up to get this
       disability. It is not fair or equitable to say that [appellee] can give up all of his
       retirement asset to get something that becomes separate property.
               The parties herein were married for 31 years. [Appellee] earned 22.667
       years of service credit at the prison of which 21.5 years was during the marriage.
       So, 84.85% of his benefit was earned during the marriage. [Appellee’s] disability
       benefit through OPERS is through the Original Plan wherein the participant was
       not required to convert his disability benefit to retirement at age 60 (earliest
       possible retirement age). Under the Revised plan it is very clear that Rick
       Jenkins would go off disability at age 65 and begin to receive the service pension.
        So, the revised plan is clear that disability ends, and retirement begins.
               The Original Disability Plan that [appellee] is actually under does not
       mandate that the disability end. Further, under the Original Disability Plan, the
       pension that [appellee] would receive at retirement age, and for life, thereafter,
       may be far greater than the earned retirement benefit at the time of the disability
       because service is calculated assuming that [appellee] actually worked to age 60.
HIGHLAND, 19CA19                                                                                  24

          The Court further finds that under the Original plan the projected retirement age is
          60.

          {¶ 62} The court also emphasized that its decision to award appellant a share of

appellee’s PERS benefits was equitable considering the parties’ lengthy marriage. The court

stated:

                 The Court finds i[t] i[s] not fair and equitable in a 31-year marriage to
          surrender the marital retirement portion of the pension to the disability pension
          especially since [appellee] has been able to perform operations in a cattle farm
          without any help * * * and perform various other activities and work duties for
          other people.

          {¶ 63} Here, the trial court had two viable options from which to choose, and we see

nothing in the record that requires us to disturb the court’s finding that appellee’s disability

benefit transmutes into a retirement benefit at age 60.

          {¶ 64} Appellee next asserts that the trial court incorrectly valued his pension. Appellee

contends that the retirement portion of his benefit, $986.91, represents 24.99% of his disability

benefit. He thus claims that appellant would only be entitled to 24.99% of the present value of

the marital portion of his pension, or $149,154.31. Appellee then asserts that because that

amount is less than the present value of the marital portion of appellant’s social security

retirement benefits, the court should have awarded appellee the entire value of his pension

without any offset.

          {¶ 65} We initially observe that the valuation of marital assets involves a factual inquiry.

Wright v. Wright, 4th Dist. Hocking No. 94CA02, 1994 WL 649271, *4, overruled on other

grounds by Liming v. Liming, 4th Dist. Athens No. 05CA3, 2005-Ohio-2228, 2005 WL 1056263.

 Accordingly, reviewing courts will not disturb a trial court’s valuation of a marital asset unless
HIGHLAND, 19CA19                                                                               25

the valuation is against the manifest weight of the evidence. Baum v. Perry-Baum, 6th Dist.

Wood No. WD-18-085, 2019-Ohio-3923, 2019 WL 4733119, ¶ 15.

       {¶ 66} In the case at bar, the trial court credited Kelley’s testimony regarding the

valuation of appellee’s pension. The court noted that Kelley valued the marital portion of the

pension at $596,855.97, based upon appellee choosing the retirement option at age 60, and that

Kelley did “not apply the frozen benefit earned at the time of disability as discussed above.”

The record does not contain anything to suggest that the court’s valuation of the martial portion

of the pension is against the manifest weight of the evidence.

       {¶ 67} Appellee next disputes the trial court’s decision to offset appellant’s share of the

pension against the property division.      Appellee contends that his pension benefit “is not

guaranteed” and that the trial court, therefore, should have entered a Division of Property Order

rather than offsetting the amount from the property division.

       {¶ 68} In Hoyt, the Ohio Supreme Court explained the options available when a trial

court considers the parties’ retirement assets:

               [The court] must obtain a result which will preserve the asset so that each
       party can procure the most benefit. Thus, the trial court must have evidence
       before it detailing the intricacies and terms of the particular plan. Then, the trial
       court must make an equitable determination based upon the parties’ overall
       financial situation, whether a direct division, or some other alternative, would be
       most appropriate to preserve the pension or retirement asset so that each party
       may derive the most benefit. There are several alternatives to a direct * * *
       division, such as an immediate offset of a current assignment of proportionate
       shares, with either a current distribution or a deferred distribution. A deferred
       distribution may consist of either a current assignment or a division of the asset at
       such time that the plan directs distribution based upon the employee's eligibility.

Id. at 181, 559 N.E.2d 1292.

       {¶ 69} The Hoyt court further noted that a trial court may tailor its decision regarding an
HIGHLAND, 19CA19                                                                                 26

equitable division of retirement benefits according to whether the benefits are matured or

unmatured. When the benefits are unmatured then the trial court:

       may reserve jurisdiction and either determine the parties’ proportionate shares at
       the time of the divorce or determine proportionality when the benefits become
       vested and matured. In determining the proportionality of the pension or
       retirement benefits, the non-employed spouse, in most instances, is only entitled
       to share in the actual marital asset. The value of this asset would be determined
       by computing the ratio of the number of years of employment of the employed
       spouse during the marriage to the total years of his or her employment.
               When a trial court decides that a pension or retirement asset shall be paid
       by deferred distribution, it has created a situation where the parties’ affairs are not
       concluded. The non-employed spouse may be placed in a position where he or
       she must monitor the fund, which may also create problems for the plan
       administrator. Although this alternative divides the risk between the parties that
       the benefits will fail to vest or mature, as an example, there is nothing to prevent
       an employed spouse, for whatever reason, from quitting his or her employment
       and becoming employed elsewhere. Likewise, the nonemployed spouse bears the
       risk that the employed spouse will die and the expected benefits, before being
       vested or matured, will terminate.”

Hoyt at 182, 559 N.E.2d 1292.

       {¶ 70} The Hoyt court recommended that trial courts endeavor to disentangle the parties’

financial relationship. The court explained that trial courts should:

       “strive to resolve the issues between the parties so as to disassociate the parties
       from one another or at least minimize their economic partnership. Certainly,
       some circumstances may warrant joint ownership after a divorce and situations
       may evolve where joint decisions must be made. In these matters, trial courts
       must exercise their fullest discretion. But, realistically, due to the nature of
       divorce, the circumstances usually are not conducive to joint decision making by
       the parties. Therefore, some effort should be made to disentangle the parties’
       economic affairs.”

Id. at 182–183, 559 N.E.2d 1292.

       {¶ 71} The Hoyt court additionally suggested that trial courts “attempt to ascertain the

optimum value the pension or retirement benefit has to the parties as a couple, based upon the
HIGHLAND, 19CA19                                                                               27

nature and terms of the plan. The trial court should structure a division which will best preserve

the fund and procure the most benefit to each party.” Id. at 183, 559 N.E.2d 1292.

       {¶ 72} Ultimately, the Hoyt court determined that using the present value of $439.74 on

the date of journalization of the divorce decree would be “unfair and inequitable” and would not

“comport with the notion that this asset, the most significant marital asset of these parties, be

divided to ensure each party the most benefit.” Id. at 183–184, 559 N.E.2d 1292. The court

thus remanded the matter to the trial court to redistribute the husband’s retirement benefits

according to its guidelines.

       {¶ 73} Accordingly, under Hoyt:

              [A] trial court may divide a pension fund using the ‘present value method’
       or the ‘deferred distribution method.’ [Id. at 181]. Under the ‘present value
       method,’ the court first determines the amount the non-employee spouse is to
       receive. Secondly, the court: (1) orders that amount withdrawn from the pension
       fund; or (2) offsets that amount with installment payments or other marital
       property. Baldwin’s Ohio Domestic Relations Law (1990), 274, Section
       25.05(E)(3). Under the ‘deferred distribution method,’ the trial court orders that
       a percentage of the future benefits be paid from the pension fund to the
       non-employee spouse if and when the pension matures.

Newell v. White, 4th Dist. Pickaway App. No. 05CA27, 2006–Ohio–637, at ¶ 7.

       {¶ 74} We additionally observe that “‘ * * * flat rules have no place in determining a

property division.’” Hoyt, 53 Ohio St.3d at 180, quoting Cherry v. Cherry, 66 Ohio St.2d 348,

356, 421 N.E.2d 1293 (1981).       Instead, trial courts “must have the flexibility to make an

equitable decision based upon the circumstances of the case, the status of the parties, the nature,

terms and conditions of the pension plan, and the reasonableness of the result.” Id.

       {¶ 75} In the case sub judice, the trial court first determined the present-value of

appellee’s pension. Based upon Kelley’s testimony, the court concluded that the present value
HIGHLAND, 19CA19                                                                                28

of the marital portion of appellee’s pension is $596,855.97. The trial court’s decision awards

appellant $160,773.40 from appellee’s PERS account. The court arrived at this figure after

subtracting appellant’s social-security-account value from her one-half share of the marital

portion of appellee’s pension, and then further reducing the amount to equalize the property

distribution. The court then calculated the amount of appellant’s share of appellee’s pension as

a percentage. The court divided the amount appellant is entitled to receive ($160,773.40) by the

value of the marital portion of the pension ($596,855.97) to reach a percentage of 26.9%. The

court then determined that the amount appellant is entitled to receive equates to 25.5% of the

entire present value of appellee’s pension ($629,253.06). The court concluded its discussion of

determining appellant’s share of appellee’s pension by ordering appellant to “initiate the drafting

of a Division of Property Order (DOPO) pursuant to the above division.” Appellee’s assertion,

that the trial court should have effected the division of his pension using a DOPO, seems to be

belied by the record. It appears that the trial court did, in fact, effect a division of appellee’s

pension by means of a DOPO.

       {¶ 76} To the extent that appellee argues that the trial court should have ordered the

DOPO to state that appellant would only receive the marital portion of the retirement benefit that

will be paid once appellee reaches age 60, our decision otherwise disposes of this issue. The

trial court had various tools at its disposal to effect an equitable property division. Appellee has

not shown that the trial court abused its discretion when choosing the method and means to effect

an equitable property division.

       {¶ 77} Appellee also suggests that the trial court’s decision needs clarification. To the

extent that the parties believe that the trial court’s decision is ambiguous, they may request the
HIGHLAND, 19CA19                                                                               29

trial court to clarify its decree. See generally Cameron v. Cameron, 10th Dist. Franklin No.

12AP-349, 2012-Ohio-6258, 2012 WL 6738669, ¶ 11, quoting Robins v. Robins, 10th Dist. No.

04AP–1152, 2005–Ohio–4969, ¶ 13 (noting that when parties “‘dispute, in good faith, the

meaning of a provision in a decree, or if the provision is ambiguous, the trial court has the power

to hear the matter, to resolve the dispute, and to enforce the decree’”); Pierron v. Pierron, 4th

Dist. Scioto No. 07CA3153, 2008-Ohio-1286, 2008 WL 746948, ¶ 7 (noting that trial court

retains jurisdiction to clarify and construe its original property division so as to effectuate its

judgment).

       {¶ 78} Accordingly, based upon the foregoing reasons, we overrule appellee’s first-cross

assignment of error.

                                                B

       {¶ 79} In his second cross-assignment of error, appellee contends that the trial court erred

by ordering him to convert his disability benefit to a survivorship annuity retirement benefit.

Appellee asserts that his disability benefit is projected to be $3,948.80 per month at age 60, and

that if he were to receive retirement benefits rather than disability, his monthly benefit would be

$986.91.

       {¶ 80} Ohio courts have upheld trial court orders that require the participating spouse,

upon retirement, to elect a joint and survivor annuity to protect the nonparticiping spouse’s

interest in a pension if the participating spouse dies prematurely. Thompson v. Thompson, 196

Ohio App.3d 764, 2011-Ohio-6286, 965 N.E.2d 377, ¶ 19 (10th Dist.). A joint and survivor

annuity “provides for payments to a designated beneficiary for the lifetime of the beneficiary.”

Id. at ¶ 48. A joint and survivor annuity thus ensures that the participating spouse’s death “will
HIGHLAND, 19CA19                                                                              30

not cut off the flow of [the nonparticipating spouse’s] portion of the pension benefits” if the

nonparticipating spouse outlives the participant spouse. Id.; Purdy v. Purdy, 12th Dist. No.

CA2002–11–089, 2003-Ohio-7214, 2003 WL 23095483, ¶ 32 (finding no abuse of discretion in

requiring the election of a joint and survivor annuity because “[s]uch a division ensures that the

benefits [the nonmember spouse] receives under the plan will not cease if she outlives [the

member spouse]”); Gatie v. Gatie, 9th Dist. Summit No. 18156, 1997 WL 537667 (concluding

that trial court did not abuse its discretion by ordering the husband to provide a joint and

survivorship annuity for the wife when parties had been married for thirty years, among other

things).

       {¶ 81} In the case at bar, we are unable to conclude that the trial court abused its

discretion by requiring appellee to “elect a post-retirement joint and survivor annuity at

retirement.” The trial court could have reasonably determined that this type of annuity will

protect appellant’s right to receive benefits if appellee predeceases her.

       {¶ 82} We also note that Kelley’s report that the court admitted into evidence contains a

provision entitled “Survivorship Warning.” It states:

               Please note that, there is no pre-retirement survivorship under the state
       pension plans in Ohio. This means that if the participant dies or becomes
       disabled before retirement, the former spouse may not receive any benefits from
       the plan. We feel the best way to address this is to require a term life insurance
       policy that would remain in place until the participant retires. The participant
       should also be ordered to elect a post-retirement joint and survivor annuity, at
       retirement, which provides the former spouse with survivor benefits to the extent
       of their assigned interest. Also, it is essential that the plan be notified of the
       order to elect survivorship. This is done by sending a certified copy of the
       Judgment Entry to the attention of the legal department at the plan.

Thus, the record contains evidence to support the trial court’s decision.
HIGHLAND, 19CA19                                                                               31

       {¶ 83} Appellee additionally suggests that the trial court’s decision forces him to choose a

retirement benefit at age 60, which will then reduce his monthly benefit to $986.91––-a 75%

reduction in the amount of his benefit.

       {¶ 84} We first observe that appellee has not pointed to the place in the trial court’s

decision where the court agreed with his assertion that taking a retirement-only benefit at age 60

means that appellee would receive only $986.91 per month. Appellee presented evidence to this

effect, but the record does not indicate that the trial court credited appellee’s evidence.

       {¶ 85} Second, the trial court’s decision states that at age 60, appellee’s monthly benefit

of $3,948.80 represents “the retirement component.” The totality of the trial court’s decision

shows that it found that at age 60, appellee’s $3,948.80 disability benefit transmutes into a

retirement benefit, and not that the court found that of the $3,948.80 that appellee would receive,

only $986.91 represents the retirement benefit. To the extent that appellee believes that the trial

court’s decision is unclear on this issue, he may seek further clarification in accordance with

Cameron and Pierron.

       {¶ 86} Accordingly, based upon the foregoing reasons, we overrule appellee’s second

cross-assignment of error and affirm the trial court’s judgment.

                                                                          JUDGMENT AFFIRMED.
HIGHLAND, 19CA19                                                                             32


                                      JUDGMENT ENTRY

       It is ordered that the judgment be affirmed and that appellant/cross-appellee and

appellee/cross-appellant shall equally share the costs herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Highland County

Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.

       Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                                      For the Court




                                                      BY:
                                                      Peter B. Abele, Judge
HIGHLAND, 19CA19                                                                           33


                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.